DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed on September 15, 2021 with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive.
The Applicant argues:
“Thus the solution to the problem includes the provision of information off the aircraft, that can be used (off the aircraft) to generate a guidance output, which is then provided back to the aircraft. The operations of independent claims 1 and 17 therefore define an ordered combination of operations that are all part of the solution, without any part thereof being “extra-solution activity”. There is no part of the operations claimed that is “extra-solution” since the solution only works when the full round trip of information exchange is conducted in accordance with the operations claimed. Moreover, the steps are also not mental processes. Instead, a communication exchange is described which results in a solution to the problem noted above.
Independent claims 1 and 17, particularly as amended (although Applicants submit that the same was true prior to this amendment), involve the communication of information from an aircraft that is clearly beyond merely a mental process or extra solution activity. Moreover, it is quite clear that communication of data off the aircraft is used to generate a guidance option that is then provided back to the aircraft and these communications of information clearly establish acts 

The Examiner respectfully traverses. Although the Applicant argues that there is an exchange of communication that generates a guidance output provided to the aircraft, the claim language does not reflect using the guidance output to control the aircraft in any manner, thereby failing to add practical application to the necessary data gathering and data output. For these reasons, the Examiner maintains the 35 U.S.C. § 101 rejection.
Applicant's arguments filed September 15, 2021 with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The Applicant argues:
“As previously noted, Westervelt fails to disclose receiving, from the aircraft, updates to the dynamic parameters via a high bandwidth return link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link while the aircraft is in-flight. To cure the admitted deficiency of Westervelt, the Office Action cited Richman. The Office Action explains, apparently making Applicants’ case for them, that “Richman discloses a ratio of 1.5/10 and 4.2/18 which are 15 and 23.3 percent, respectively. As such, there is not in Richman or any of the cited prior art, nor known to the examiner, a limitation to reduce the uplink speed such that the return link would be 50% of the forward.” Based on this admission, it would appear that the claims should be allowed in their present form. Moreover, as previously noted, there is nothing in any reference to suggest that disclosure of a range of approximately 10-15 Mbps for the forward link and a return link of 1.5 Mbps might enable one to pick a convenient speed of the forward link in order to get a ratio not expressly disclosed. The imbalance between such links is expressly clear to one of skill in the art, and there would be no reasonable way that one of skill in the art would excessively degrade one link just to give it closer parity with the other based on the teachings of the cited references.”
Notwithstanding the deficiencies of Westervelt and Richman noted above, Applicants have amended independent claims 1 and 17 to advance prosecution. In this regard, independent claims 1 and 17 further clarify that the updates to the dynamic parameters via the high bandwidth return link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link while the aircraft is in-flight are received via a steerable return link beam from the aircraft, and that the guidance output provided to the aircraft is provided via the a steerable beam of the forward link. In this regard, as noted above when referring to page 8, lines 21-26 of the specification, full beamforming coverage from both the aircraft and the base station, causes improved gain that enable communication to be greatly enhanced, to enable the types of communications claimed. No such formation of links using beamforming is disclosed in Westervelt or Richman.
Accordingly, Westervelt and Richman each also fail to teach or suggest that the updates to the dynamic parameters via the high bandwidth return link that is at least 1 Mbps and at least 
Claims 3-9, 11-16, 19, 20 and 33-35 each depend, either directly or indirectly, from respective ones of independent claims 1 and 17, and therefore include all of the contents of their respective independent claims. Dependent claims 3-9, 11-16, 19, 20 and 33-35 are therefore each patentable over the cited references, alone or in combination.”

	The Examiner respectfully traverses. As previously cited, Richman [0060] discloses an information system that can support (forward link) data downloads with data rates of up to approximately 10 Mbps - 15 Mbps or higher, and (return link) data uploads with data rates of up to approximately 1.5 Mbps of higher, indicating that the return link data rates may be at least 1 Mbps. Richman [0060] further discloses an example that the bandwidth used by a typical passenger during travel may be 7 Mbps, indicating that the return link may be at least 50% of the forward link bandwidth, as 7 Mbps is greater than 50% of the 10 Mbps forward link bandwidth. Therefore, Westervelt in combination with Richman teaches a high bandwidth return link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link.
	Regarding the amendments to claims 1 and 17, as discussed above, the “steerable return link beam” and “steerable beam” have been interpreted to mean an antenna system, as defined in the instant specification: “wireless communication equipment of example embodiments may be configured to employ beamforming techniques to utilize directive focusing, steering, and/or formation of beams using the antenna arrays.” Richman [0004] discloses that using antenna systems for wirelessly receiving content from one or more external sources is known in the art. Therefore, the combination of Westervelt and Richman teaches the steerable return link beam and steerable beam, as recited in the amended claims 1 and 17.
	For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection, as outlined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, 19-20, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Under Step 2A—Prong 1:
The following elements of claim 1 are considered to be mental process steps:
update trajectory deconfliction of a trajectory of the aircraft and trajectories of one or more other aircraft;
generate a guidance output associated with a route of the aircraft based on integration of the dynamic parameters, the trajectory deconfliction and the internal factors.

The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) onJanuary 7, 2019. The limitations of updating and generating, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A Prong 2:

receive, from the aircraft, updates to the dynamic parameters via a high bandwidth return link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link while the aircraft is in-flight receive updates to the dynamic parameters via a high bandwidth return link...while the aircraft is in-flight;
provide the guidance output to the aircraft via the forward link
These steps are recited at a high level of generality (i.e. as a general means of receiving and providing information), and amount to mere data gathering, manipulation or pre-solution and post-solution displaying, which are forms of insignificant extra-solution activity. 
These judicial exceptions are not integrated into a practical application. In particular, the claim only recites the receiving of information and the generating and updating of trajectory. See MPEP 2106.04(a)(2) II B-D. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.
Dependent claims 3-9, and 11-16 only recite limitations further defining parameters within the mental process. These limitations are considered mental process steps and additional steps that amount to generic computing components. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in 
	Claims 17 and 18-20 are directed to a method encompassed in scope by the previously rejected claims 1 and 3-4 respectively and are rejected using the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13, 16, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Westervelt; Eric Richard et al. (U.S. Patent Application Publication No. 20180096608) in view of Richman; Russell Mark et al. (U.S. Patent Application Publication No. 20140282747).

Regarding claim 1, Westervelt teaches the aviation advisory module comprising processing circuitry configured to:
receive data indicative of internal factors and external factors related to route optimization of an aircraft
Westervelt, Abstract, discloses a system, computer-readable medium, and a method including obtaining flight data for a prescribed flight from at least one of an airborne system of a particular aircraft to execute the prescribed flight based on the obtained flight data, and a control optimization to generate optimized path specific controls for the prescribed flight, the particular aircraft in accordance with the optimized path specific controls to execute the prescribed flight.
wherein at least some of the external factors include dynamic parameters that are changeable while the aircraft is in-flight;
Westervelt [0017] discloses external flight data factors such as its level of customization to the specific flight plan, aircraft, weather and air traffic conditions, etc.
receive, from the aircraft, updates to the dynamic parameters while the aircraft is in-flight;
Westervelt [0022] discloses an external computational asset herein may include the technical functionality to interface and communicate with other systems, including but not limited to, another external computational asset, flight management and flight control systems on-board an aircraft, and other types of systems via communication links (e.g., uplink, downlink).
Westervelt [0030] discloses that the flight data may be generated, stored, and communicated from the particular aircraft to an external computational asset herein via a communication link.
update trajectory deconfliction of a trajectory of the aircraft and trajectories of one or more other aircraft;
Westervelt [0046] discloses supporting and facilitating a trajectory negotiation on the ground with air traffic controllers (or other entities), instead of directly with an aircraft, for a set of multiple aircraft.
and generate a guidance output associated with a route of the aircraft based on integration of the dynamic parameters, the trajectory deconfliction and the internal factors, and provide the guidance output to the aircraft via the forward link.
Richman [0004] discloses that using antenna systems for wirelessly receiving content from one or more external sources is known in the art.
Westervelt [0046] discloses that based on obtained flight data and at least some aspects of the negotiated trajectory for the set of aircraft, a control optimization can be performed to generate optimized path specific controls for the set of aircraft.
Westervelt in combination with Richman teaches:
a high bandwidth return link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link
Richman [0060] discloses an information system that can support (forward link) data downloads with data rates of up to approximately 10 Mbps-15 Mbps or higher and (return link) data uploads with data rates of up to approximately 1.5 Mbps or higher.
via a steerable return link beam
Richman [0004] discloses that using antenna systems for wirelessly receiving content from one or more external sources is known in the art.
a steerable beam
Richman [0004] discloses that using antenna systems for wirelessly receiving content from one or more external sources is known in the art.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the flight plan optimization teachings of Westervelt with the specific wireless communication methods of Richman to achieve a system capable of the wireless capacity necessary to transmit data in near real time for vehicle information systems aboard aircraft. (Richman [0021]).

Regarding claims 3 and 19, Westervelt in combination with Richman teach the module of claims 1 and 17, Westervelt further teaches:
wherein at least some of the dynamic parameters are changed substantially in real time.
Westervelt [0048] discloses an external computational asset that technically addresses the problem of real-time flight path optimization for operating aircraft by using external computational assets, where the data might include, for example, weather information, airspace constraints and air traffic information, and other types of data.

Regarding claim 8
wherein the external factors include air traffic management flow control initiatives for congestion management. 
Westervelt [0046] discloses that based on obtained flight data and at least some aspects of the negotiated trajectory for the set of aircraft, a control optimization can be performed to generate optimized path specific controls for the set of aircraft.

Regarding claim 9, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein the dynamic parameters include atmospheric parameters, airspace parameters and aircraft parameters. 
Westervelt [0039] discloses determining tail specific airplane characteristics data for a particular aircraft (e.g., aircraft specific data including but not limited to, for example, thrust, drag, etc.), air traffic information including a state of an air traffic control network relevant to an aircraft and a prescribed flight or mission for the aircraft (e.g., information that may be useful in avoiding/minimizing delays), enhanced weather information (e.g., convective weather information to avoid storms, areas of potential icing and the like), and other data (e.g., wind data aloft, etc.).

Regarding claim 11, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein the module is disposed at a ground station.
Westervelt [0020] discloses applying ground-based optimization technologies to generate a control history and corresponding state trajectory that can minimize operating costs for an aircraft using a data link to the aircraft and ground-based computer systems.

claim 12, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein the forward link and reverse link are links of a wireless communication network that comprises an air-to-ground (ATG) network. 
Westervelt [0020]-[0021] discloses computing systems and networks that apply ground-based optimization technology to generate control history and corresponding state trajectory for an aircraft, indicating an air-to-ground network.

Regarding claim 13, Westervelt in combination with Richman teach the module of claim 12, Westervelt further teaches:
wherein the module is disposed at a remote location relative to the aircraft and ground stations within the ATG network. 
Westervelt [0023] discloses an external computational asset herein may include one or more systems, devices, subsystems, and components that are onboard a mobile platform, either ground-based, seaborne or airborne.

Regarding claim 16, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein updating the trajectory deconfliction comprises updating in real time
Westervelt [0048] discloses using an external computational asset to update real-time flight path optimization.

Regarding claim 17, Westervelt teaches the method comprising:
receive data indicative of internal factors and external factors related to route optimization of an aircraft
Westervelt, Abstract, discloses a system, computer-readable medium, and a method including obtaining flight data for a prescribed flight from at least one of an airborne system of a particular aircraft to execute the prescribed flight based on the obtained flight data, and a control optimization to generate optimized path specific controls for the prescribed flight, the particular aircraft in accordance with the optimized path specific controls to execute the prescribed flight.
wherein at least some of the external factors include dynamic parameters that are changeable while the aircraft is in-flight;
Westervelt [0017] discloses external flight data factors such as its level of customization to the specific flight plan, aircraft, weather and air traffic conditions, etc.
receive, from the aircraft, updates to the dynamic parameters while the aircraft is in-flight;
Westervelt [0022] discloses an external computational asset herein may include the technical functionality to interface and communicate with other systems, including but not limited to, another external computational asset, flight management and flight control systems on-board an aircraft, and other types of systems via communication links (e.g., uplink, downlink).
Westervelt [0030] discloses that the flight data may be generated, stored, and communicated from the particular aircraft to an external computational asset herein via a communication link.
update trajectory deconfliction of a trajectory of the aircraft and trajectories of one or more other aircraft;
Westervelt [0046] discloses supporting and facilitating a trajectory negotiation on the ground with air traffic controllers (or other entities), instead of directly with an aircraft, for a set of multiple aircraft.
and generate a guidance output associated with a route of the aircraft based on integration of the dynamic parameters, the trajectory deconfliction and the internal factors, and provide the guidance output to the aircraft via the forward link.
Richman [0004] discloses that using antenna systems for wirelessly receiving content from one or more external sources is known in the art.
Westervelt [0046] discloses that based on obtained flight data and at least some aspects of the negotiated trajectory for the set of aircraft, a control optimization can be performed to generate optimized path specific controls for the set of aircraft.
Westervelt in combination with Richman teaches:
a high bandwidth return link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link
Richman [0060] discloses an information system that can support (forward link) data downloads with data rates of up to approximately 10 Mbps-15 Mbps or higher and (return link) data uploads with data rates of up to approximately 1.5 Mbps or higher. Richman further discloses an example that the bandwidth used by a typical passenger during travel may be 7 Mbps, indicating that the return link may be at least 50% of the forward link bandwidth, as 7 Mbps is greater than 50% of the 10 Mbps forward link bandwidth.
via a steerable return link beam
Richman [0004] discloses that using antenna systems for wirelessly receiving content from one or more external sources is known in the art.
a steerable beam
Richman [0004] discloses that using antenna systems for wirelessly receiving content from one or more external sources is known in the art.

.

Claims 4-5, 14-15, 20, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Richman and further in view of Hamilton; James R. et al. (U.S. Patent No. 10,026,325).

Regarding claims 4 and 20, Westervelt in combination with Richman and Hamilton teaches the module of claim 1 wherein:
the internal factors include pilot or operator preferences.  
Hamilton Column 6 Lines 42-45 discloses a computer memory that stores preferences of a user. In the context of commercial aircraft, the user may be an airline operating an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Richman with the flight path calculation and selection teachings of Hamilton in order to arrive at a system capable to assist pilots when flight plan deviations occur, minimizing computation of tradeoffs while in flight. (Hamilton: Background)

Regarding claims 5 and 35, Westervelt in combination with Richman and Hamilton teach the module of claims 4 and 20, wherein:
the preferences define a preferred time of arrival
Hamilton Column 4 Lines 17-20 discloses determining an on-schedule operation characteristic for the flight plan, and includes an “on time” value, a “late” value, and an “early” value arranged along the first axis.
preferred hazard avoidance strategy
Hamilton Column 4 Lines 56-60 discloses determining ride quality characteristics for the flight plan. In the exemplary multi-axis chart 100, the third axis 105 includes a “smooth” value, a “light” value, a “moderate” indication, and a “heavy” value. The indications relate to turbulence.
preferred cost management strategy, and preferred fuel management strategy.
Hamilton Column 4 Lines 34-48 discloses determining an operation efficiency characteristic for the flight plan. In the exemplary multi-axis chart 100, the second axis 104 includes a “plan” value (i.e., the flight plan is predicted to use an amount of fuel predicted by the original flight plan), an “under burn” value (i.e., the flight plan is predicted to use less fuel than the original flight plan), and an “over burn” value (i.e. the flight plan is predicted to use more fuel than the original flight plan).

Regarding claim 14, Westervelt in combination with Richman and Hamilton teaches the module of claim 1, wherein:
generating the guidance output comprises providing an option for a flight path to an operator at a ground station or to a pilot of the aircraft.  
Hamilton, Abstract, discloses that when multiple optional flight plans are received, multiple triangles corresponding to the respective flight plans can be overlaid on the multi-axis chart. The pilot can identify a most-preferable flight plan based on visual differences between the triangles.

Regarding claim 15
the processing circuitry is further configured to provide one or more other options for other flight paths and display a comparison of the flight path and the one or more other options for other flight paths. 
Hamilton, Abstract, discloses selecting a most-preferable flight plan of multiple optional flight plans based on a comparison of on-schedule operations, ride quality, and efficiency.

Regarding claims 33-34, Westervelt in combination with Richman and Hamilton teaches the module of claims 1 and 17, wherein:
the internal factors include operator policies.
Hamilton Column 4 Lines 17-20 discloses determining an on-schedule operation characteristic for the flight plan, and includes an “on time” value, a “late” value, and an “early” value arranged along the first axis.
Hamilton Column 6 Lines 42-45 discloses a computer memory that stores preferences of a user. In the context of commercial aircraft, the user may be an airline operating an aircraft.
The Examiner notes that “operator policies” is broad and has been interpreted to be synonymous to operator preferences as implied in the instant specification: “pilot or operator policies and preferences for desired time of arrival,” etc.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Richman and further in view of SMITH; Brian James (U.S. Patent Application Publication No.  20160140853)

Regarding claim 6
the internal factors include a pilot skill level.  
Smith [0014] discloses a memory configured to store a crew database, wherein the crew database can include a list of vehicle operators who may be available to perform a particular travel operation along with detailed information about the vehicle operators (e.g., experience level).

Westervelt, Richman, and Smith are analogous art because they all generally relate to the improvement of existing aviation technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Richman with the flight path recalculation teachings of Smith to create a system that can safely and accurately assimilate changing weather information along a route for the use of pilots and dispatchers when altering flight plans in flight. (Smith: [0013])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Richman and further in view of Robinson; Paul A. (U.S. Patent No. 7,471,995).

Regarding claim 7, Westervelt in combination with Richman teaches the module of claim 2, wherein:
the external factors include airspace exclusions, architectures and procedures, winds and temperatures aloft, storms, icing
Richman [0039] discloses receiving data including a state of an air traffic control network relevant to an aircraft and a prescribed flight or mission for the aircraft (e.g., information that may be useful in avoiding/minimizing delays, weather information (e.g., convective weather information to avoid storms, areas of potential icing and the like), and other data (e.g., wind data aloft, etc.)
Westervelt in combination with Richman and Robinson teaches:
volcanic ash, and turbulence. 
Robinson Column 1 Lines 32-36 discloses detecting environmental conditions, which may include, for example, meteorological and other environmental conditions, such as, storms, rain, turbulence, aircraft wake turbulence, lightning, icing, fog, volcanic ash, wind speed, wind direction, wind variation, or the like.
Westervelt, Richman, and Robinson are analogous art because they all generally relate to the improvement of existing aviation technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Richman with the specific weather gathering and transmission teachings of Robinson to arrive at a system able to provide a pilot safely with complete and up-to-date weather information when changing a flight plan in flight. (Robinson: [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyslop; Douglas (US PGPub 2014149405) discloses beamforming for ATG data transmission.
Heinrich; Richard E. (US Pat No 8918280) discloses a system of flight path optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662